internal_revenue_service number release date index number ---------------------------------------- ------------------------ ------------------------------------- ---------------- ------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc intl br1 plr-109511-05 date date legend taxpayer ------------------------------------------------------------------------------------------------ ------------------------ -------------- -------------------------- ------------- ---------------------- --------------------------- --------------------------- ------- ------- ------- ------- country x cpa firm ------------------- date a date b date c date d date e year year year year dear -------------- this is in response to a letter dated date requesting that taxpayer be granted an extension of time under sec_301_9100-3 to file form_8848 consent to extend the time to assess the branch_profits_tax under regulations sec_1_884-2 and c for the tax_year ended date e the information submitted for consideration is substantially as set forth below the ruling contained in this letter is based upon facts and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of plr-109511-05 the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process taxpayer is a company incorporated under the laws of country x on date a taxpayer conducted no business in year in the first six months of year taxpayer conducted business in country x and the united_states as of date b taxpayer ceased all activity beginning on date c taxpayer resumed its activities solely in country x taxpayer continues to operate solely in country x in year taxpayer’s activities in the united_states resulted in its having a u s trade_or_business taxable under code sec_882 taxpayer did not have experience with federal or branch_profits_tax matters and believed that because it held cash in a u s bank account at the end of year it owned u_s_assets and as a result had a u s trade_or_business taxpayer believed that it terminated such business in year taxpayer retained cpa firm in year to assist it with the preparation of its return for year in the course of its preparation cpa firm determined that taxpayer had terminated its business in year under sec_1_884-2t a foreign_corporation is treated as having completely terminated its u s trade_or_business for any taxable_year only if it meets certain conditions which include attaching to its income_tax return for the year of complete termination a waiver of the period of limitations sec_1 a ii provides that such waiver must be executed on form_8848 or substitute form and must extend the period for assessment of the branch_profits_tax for the year of complete termination to a date not earlier than the close of the sixth taxable_year following that taxable_year the waiver must be filed on or before the date including extensions prescribed for filing the foreign corporation’s income_tax return for the year of complete termination thus because taxpayer completely terminated its u s branch in year it was required to file form_8848 with its form 1120f by date d the extended due_date for its year return treas reg sec_301_9100-1 through provide the standards the commissioner uses to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the standards set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 provides that an election includes an application_for relief in respect of tax and defines a regulatory election as one whose due_date is prescribed by regulation revenue_ruling revenue_procedure notice or announcement under sec_301_9100-3 requests for extensions of time for regulatory elections will be granted when the taxpayer provides evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the plr-109511-05 commissioner that the taxpayer acted reasonably and in good_faith within the meaning of sec_301_9100-3 subject_to the conditions set forth in sec_301_9100-3 and that the grant of relief will not prejudice the interests of the government within the meaning of sec_301_9100-3 in the present situation sec_1_884-2 fixes the time to file form_8848 therefore the commissioner has discretionary authority under sec_301 c to grant taxpayer an extension of time provided that taxpayer satisfies the standards set forth in sec_301_9100-3 based on the facts and circumstances of this case we conclude that taxpayer satisfies the standards of sec_301_9100-3 accordingly taxpayer is granted an extension of time until days from the date of this ruling letter to file form_8848 for the tax_year ended on date e as provided in sec_301_9100-1 the granting of an extension of time is not a determination that taxpayer is otherwise eligible to file form_8848 no ruling is requested and none is expressed as to the application of any other section of the code or regulations to the facts presented specifically no opinion is expressed as to whether taxpayer terminated its u s trade_or_business in year the tax consequences of filing form_8848 late under the provisions of any other section of the code and regulations or the tax treatment of any conditions existing at the time of or resulting from filing form_8848 late that are not specifically set forth in the above ruling a copy of this ruling letter should be attached to the form_8848 that taxpayer files for the tax_year ended on date e this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely elizabeth u karzon chief branch associate chief_counsel international
